      Case 2:19-cv-00254-MHT-SMD Document 111 Filed 02/12/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HARRY R. HALL and CYNTHIA  )
HALL,                      )
                           )
     Plaintiffs,           )
                           )                    CIVIL ACTION NO.
     v.                    )                      2:19cv254-MHT
                           )
OCWEN LOAN SERVICING, LLC, )
and FEDERAL HOME LOAN      )
MORTGAGE CORPORATION,      )
                           )
     Defendants.           )

                                   ORDER

       It is ORDERED that the uniform scheduling order

(doc. no. 50), as amended (doc. nos. 65, 68, 105), is

modified       to   the    following       extent:       The    pretrial,

currently set for February 17, 2021, is reset to April

29, 2021, at 9:00 a.m., and the trial, currently set

for the term of court starting April 12, 2021, is reset

for the term of court beginning on June 7, 2021, with

all    unexpired      deadlines     expressly     tied    to   these       two

dates adjusted accordingly.

       DONE, this the 12th day of February, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
